Citation Nr: 1738286	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-20 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for erectile dysfunction, including as secondary to the service-connected diabetes mellitus type II, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for hypertension, including as secondary to the service-connected diabetes mellitus type II, and if so, whether service connection is warranted.

3.  Entitlement to service connection for peripheral neuropathy in the right upper extremity, including as secondary to the service-connected diabetes mellitus type II.

4.  Entitlement to service connection for peripheral neuropathy in the left upper extremity, including as secondary to the service-connected diabetes mellitus type II.

5.  Entitlement to service connection for stroke residuals, including as secondary to the service-connected diabetes mellitus type II.

6.  Entitlement to an increased disability rating for diabetes mellitus type II with retinopathy of the right eye and bilateral incipient cataracts (diabetes) in excess of 20 percent from October 28, 2011.

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) prior to June 20, 2016.

8.  Entitlement to a TDIU for compensation purposes due to service-connected disabilities from June 20, 2016 forward.


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the RO in Roanoke, Virginia, and a November 2015 rating decision of the RO in Newnan (Atlanta), Georgia.  Jurisdiction over this case is currently with the RO in Roanoke, Virginia.  The March 2013 rating decision, in pertinent part, reopened service connection for erectile dysfunction and hypertension, but denied service connection for erectile dysfunction and hypertension, denied service connection for a stroke, denied an increased disability rating for the service-connected diabetes, and denied a TDIU.  The November 2015 rating decision denied service connection for peripheral neuropathy in the right and left upper extremities.

In March 2017, the Veteran testified at a Board Videoconference hearing in Roanoke, Virginia, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  

Since issuance of the last Supplemental Statement of the Case (SSOC) in January 2017, additional evidence has been received by the Board, for which a waiver of initial RO consideration was provided by the Veteran during the March 2017 Board hearing.  38 C.F.R. § 20.1304 (2016).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

The issue of entitlement to TDIU prior to June 20, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.	Service connection for erectile dysfunction and hypertension, to include as secondary to the service-connected diabetes mellitus type II, was previously denied in a June 2007 rating decision on the basis that the evidence did not show the erectile dysfunction and hypertension were a complication of diabetes or otherwise related to service.

2.	The Veteran did not appeal the June 2007 rating decision after being notified of appellate rights.

3.	New evidence received since the June 2007 rating decision relates to unestablished facts that erectile dysfunction and hypertension are complications of the service-connected diabetes mellitus type II necessary to substantiate service connection for erectile dysfunction and hypertension.

4.	The Veteran is currently diagnosed with erectile dysfunction.

5.	The Veteran's erectile dysfunction is caused by the service-connected diabetes mellitus type II.

6.	The Veteran is currently diagnosed with hypertension.

7.	The Veteran's hypertension disorder is caused by the service-connected diabetes mellitus type II.

8.	The Veteran is currently diagnosed with peripheral neuropathy in the upper extremities.

9.	The Veteran's peripheral neuropathy in the upper extremities is caused by the service-connected diabetes mellitus type II.

10.	The Veteran had a stroke in June 2011.

11.	The Veteran's June 2011 stroke, along with any resulting residuals, is the result of the service-connected diabetes mellitus type II.

12.	Throughout the entire rating period on appeal from October 28, 2011, the service-connected diabetes mellitus type II has been managed with an oral hypoglycemic agent, insulin, and restricted diet only, and did not require regulation of activities.


13.	For the period from June 20, 2016 forward, the Veteran has been unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.	The June 2007 rating decision denying service connection for erectile dysfunction and hypertension, to include as secondary to the service-connected diabetes mellitus type II, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.	New and material evidence has been received to reopen service connection for erectile dysfunction and hypertension.  38 U.S.C.A. §§  5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).

3.	Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for erectile dysfunction as secondary to the service-connected diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

4.	Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension as secondary to the service-connected diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

5.	Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for peripheral neuropathy in the right upper extremity as secondary to the service-connected diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

6.	Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for peripheral neuropathy in the left upper extremity as secondary to the service-connected diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

7.	Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for stroke residuals as secondary to the service-connected diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

8.	For the entire rating period from October 28, 2011, the criteria for an increased disability rating in excess of 20 percent for diabetes mellitus type II have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2016).

9.	Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU from June 20, 2016 forward have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's (AOJ) initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

As the instant decision reopens service connection for erectile dysfunction and hypertension, grants service connection for erectile dysfunction, hypertension, peripheral neuropathy in the right and left upper extremities, and stroke residuals, grants a TDIU from June 20, 2016 forward, and remands the issue of a TDIU prior to June 20, 2016, no further discussion of VA's duties to notify and to assist is necessary as to those issues.

With respect to the issue of an increased rating for diabetes, the RO provided the Veteran notice in June 2012 and October 2012, prior to issuing the March 2013 rating decision denying an increased rating for diabetes.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file includes the military personnel records, service treatment records, VA treatment records, Social Security Administration (SSA) records, private treatment records, VA examination reports, and lay statements.

The Veteran was afforded VA examinations in August 2012 and September 2015, the examination reports for which are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2012 and September 2015 VA examination reports reflect that the VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and provided detailed clinical findings.

Based on the foregoing, the Board finds that all relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).

Reopening Service Connection for Erectile Dysfunction and Hypertension

Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  See Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 	 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A June 2007 rating decision denied service connection for erectile dysfunction and hypertension, to include as secondary to the service-connected diabetes mellitus type II, finding that the evidence did not show that the Veteran's erectile dysfunction or hypertension disorder were either caused by diabetes or otherwise related to active service.  In June 2007, the Veteran was notified of the RO's decision and was provided notice of procedural and appellate rights.  Because the Veteran did not appeal the June 2007 rating decision within one year of receiving notice of the rating decision, and no additional evidence was received within one year of the notice, the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

Since the June 2007 rating decision, VA has received additional lay and medical evidence.  Specifically, private treatment records received in April 2017 indicate complications of the service-connected diabetes include erectile dysfunction and hypertension.  Such evidence relates to the unestablished facts of a causal relationship between the Veteran's erectile dysfunction and hypertension disorder and the service-connected diabetes, which are necessary to substantiate the claims for service connection.  Based on the foregoing, the Board finds that the additional evidence received is new and material to reopen service connection for erectile dysfunction and hypertension.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran is currently diagnosed with erectile dysfunction and stroke residuals, which are not listed as a "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran is also currently diagnosed with hypertension and peripheral neuropathy in the right and left upper extremities (as an organic disease of the nervous system), which are listed as a "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker, 708 F.3d 1131.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension and peripheral neuropathy, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Erectile Dysfunction

In a September 2006 statement, the Veteran contends that a current erectile dysfunction disability is the result of the service-connected diabetes mellitus.  Initially, the Board finds that the Veteran is currently diagnosed with erectile dysfunction.  A May 2007 VA examination report reflects a medical history and diagnosis for erectile dysfunction.

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the current erectile dysfunction disability is the result of the service-connected diabetes.  Evidence weighing in favor of this finding includes an April 2017 private examination finding that the current erectile dysfunction is complication resulting from the service-connected diabetes.  Additionally, in an April 2017 private medical opinion, Dr. T.S. opined that the current erectile dysfunction disorder is a result of the Veteran's long history of uncontrolled diabetes characterized by pronounced variations in blood sugar levels.  Finally, medical literature submitted by the Veteran in September 2006 states that nerve damage is a common problem in individuals with diabetes, and that signs of nerve damage include problems with impotence.  The September 2006 medical literature also states that control over blood sugar levels is a factor that helps reduce the risk of nerve damage in individuals with diabetes.

Evidence weighing against a finding of secondary causation includes a September 2005 VA examination report.  The September 2005 VA examination report reflects the Veteran reported being diagnosed with diabetes in December 2004 and had been experiencing some erectile dysfunction for four or five years, for which he was taking Viagra.  Based on the Veteran's reported timing of the onset of the erectile dysfunction disability and the diabetes diagnosis in December 2004, the September 2005 VA examiner opined that the erectile dysfunction disability would not be considered to be related to the diabetes, presumably because the onset of the erectile dysfunction preceded the diabetes diagnosis.

Additionally, a May 2007 VA examination report shows the VA examiner assessed erectile dysfunction to be a genitourinary symptom relating to the service-connected diabetes.  The May 2007 VA examination report shows the VA examiner's assessment that the erectile dysfunction was not a complication of diabetes due to the fact that the Veteran had several risk factors for erectile dysfunction including a history of smoking, hypertension, medication, and age.  Thus, the May 2007 VA examiner opined that the erectile dysfunction was less likely due to the service-connected diabetes, even though the VA examiner acknowledged that diabetes is also a risk factor for developing erectile dysfunction.  Further, the May 2007 VA examiner opined that the erectile dysfunction was not worsened by the service-connected diabetes, although no rationale was provided for that opinion.

The medical evidence of record also includes a January 2003 VA treatment record that reflects the Veteran reported being told he had diabetes and an abnormal electrocardiogram test during a prior VA Agent Orange examination done in July 2002 (the July 2002 VA examination report of record reflects the VA examiner ordered various diagnostic testing relating to Agent Orange exposure; however, the laboratory results are not of record).  The January 2003 VA treatment record reflects the Veteran did not report a history of erectile dysfunction and was not taking any medication.  Further, a February 2005 private treatment record shows a blood test revealed the Veteran's hemoglobin A1c levels were 13.9 percent, with a normal reference range being less than 6 percent.  The September 2005 VA examination report discussed above is the earliest indication in the record of erectile dysfunction and of the Veteran being prescribed medication to treat the disorder.

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the current erectile dysfunction disability is the result of the service-connected diabetes.  The Board finds that the September 2005 VA examiner's opinion is based on an inaccurate factual history that the diabetes was not diagnosed until December 2004 after the onset of erectile dysfunction, thus, is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  Further, the May 2007 VA examiner did not explain the basis for the opinion that the service-connected diabetes did not contribute to or aggravate the erectile dysfunction disability, despite acknowledging diabetes to be a known risk factor in developing erectile dysfunction.  Finally, numerous VA and private treatment records, such as the February 2005 private treatment record discussed above, demonstrate the Veteran's long history of high blood sugar levels shown by clinical testing, which the September 2006 medical literature indicates is a risk factor for developing nerve damage known to cause problems with impotence.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for erectile dysfunction is warranted as secondary to the service-connected diabetes mellitus type II.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  As service connection is being granted on a secondary basis, all other theories of entitlement to service connection are rendered moot.  See 38 U.S.C.A. § 7104 (West 2014).

Service Connection for Hypertension

The Veteran generally contends that service connection is warranted for a current hypertension disorder.  Specifically, in a July 2015 statement, the Veteran asserts that the hypertension disorder is the result of the service-connected diabetes.  First, the Board finds that the Veteran is currently diagnosed with a hypertension disorder.  A February 2005 private treatment record reflects a diagnosis for hypertension.

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the current hypertension disorder is the result of the service-connected diabetes.  Evidence in favor of this finding includes the May 2007 VA examination report, which reflects a finding that cardiac symptoms related to the service-connected diabetes include hypertension, and a diagnosis for cardiovascular disease.  Additionally, the September 2006 medical literature discussed above also states that one type of nerve damage common in people with diabetes is damage in the nerves that control blood pressure.  The September 2006 medical literature also states that most complications from diabetes are due to high blood glucose levels and that controlling blood glucose levels is one of the most important factors that helps reduce the risk of such nerve damage. 

Moreover, an April 2017 private examination report reflects a finding that the current hypertension disorder is one of the complications caused by the service-connected diabetes.  In an April 2017 private medical opinion, Dr. T.S. opined that the hypertension disorder is the result of the Veteran's long history of uncontrolled blood sugar levels, which is consistent with the September 2006 medical literature.

Evidence weighing against a finding of secondary causation includes the September 2005 and May 2007 VA examiner's opinions that the hypertension disorder is not related to or caused by the service-connected diabetes because the Veteran was formally diagnosed with both diabetes and hypertension at the same time; however, neither VA examiners considered secondary causation based upon medical factors or clinical findings, and both opinions were based on the premise that neither hypertension nor diabetes were present in the Veteran prior to a formal diagnosis.

Based on the above evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for hypertension is warranted as secondary to the service-connected diabetes mellitus type II.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  As service connection is being granted on a secondary basis, there is no need to discuss entitlement to service connection on a direct, presumptive, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Service Connection for Peripheral Neuropathy in the 
Right and Left Upper Extremities

The Veteran generally contends that service connection for peripheral neuropathy in the bilateral upper extremities is warranted.  In an August 2015 claim, the Veteran asserts that peripheral neuropathy in the bilateral upper extremities is the result of the service-connected diabetes mellitus type II.

Initially, the Board finds that the Veteran is currently diagnosed with peripheral neuropathy in the bilateral upper extremities.  An August 2014 VA treatment record reflects electromyography (EMG) and nerve conduction velocity (NCV) testing revealed neuropathy in the bilateral upper extremities.

Next, after review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is in favor of finding that peripheral neuropathy in the bilateral upper extremities is the result of the service-connected diabetes.  The September 2006 medical literature discussed above states that one form of nerve damage that is common in people with diabetes causes symptoms such as numbness or tingling in the hands or feet; further, one of the most important factors in helping reduce the risk of such nerve damage is controlling blood glucose levels.

A March 2007 VA treatment record reflects the Veteran presented for unscheduled medical care with complaints of left hand numbness and that his blood sugar was running high.  The Veteran reported being out of diabetes medication for the last month, and that blood sugar levels measured in the last month had been as high as 538 milligrams per 100 milliliters (mg/dL), and was measured at 494 mg/dL that morning.

During the May 2007 VA examination, the Veteran endorsed symptoms of paresthesia and tingling in the left hand.  The May 2007 VA examination report reflects findings of sensory loss in the fingers on both hands and decreased deep tendon reflexes across all fields in the bilateral upper extremities.  Although the May 2007 VA examination report indicates a positive finding for symptoms of peripheral neuropathy related to diabetes in the left hand, the VA examiner did not list peripheral neuropathy as one of the complications of the service-connected diabetes.

An April 2014 VA treatment record reflects the Veteran reported symptoms of mild numbness and tingling in the feet and hands.  A July 2014 VA treatment record shows the Veteran conveyed that numbness in the entirety of the left hand had gradually developed over the last month and a half.  The July 2014 examiner's assessment was that the Veteran likely had diabetic neuropathy in the bilateral lower extremities (which has since been service-connected), but given the recent onset of left hand complaints, the Veteran was referred to neurology for further evaluation.

The August 2014 VA treatment record discussed above shows EMG/NCV testing revealed neuropathies in the bilateral wrists and forearms and in the left elbow.  A subsequent August 2014 VA treatment record from a remote neurology consult reflects the EMG/NCV test results were reviewed, and the neurologist's assessment was that the Veteran most likely had entrapment neuropathy in both arms and wrists and in the left elbow; the August 2014 VA neurologist did not mention or make any findings related to the Veteran's history of diabetes. 

In September 2015, the Veteran underwent a VA examination for diabetic sensory-motor peripheral neuropathy.  During the September 2015 VA examination, the Veteran reported symptoms of numbness in the left hand beginning in 2014, and also endorsed symptoms of tingling in the right hand.  The September 2015 VA examination report reflects a positive finding for symptoms of mild numbness in the left upper extremity attributable to diabetic peripheral neuropathy, but also reflects a negative finding for diabetic peripheral neuropathy in the upper extremities.  The September 2015 VA examiner did not conduct diagnostic testing during the VA examination, but instead referenced the previous August 2014 EMG/NCV test results discussed above.  Upon conclusion of the September 2015 VA examination, the VA examiner acknowledged that the Veteran had neuropathy in the bilateral upper extremities but opined that the August 2014 EMG/NCV test results were consistent with entrapment and not diabetes; the VA examiner did not provide further explanation for the rendered opinion.

An April 2016 VA treatment record reflects the Veteran was reevaluated by a neurologist.  During the April 2016 appointment, the Veteran reported symptoms of numbness in the hands for several years, with symptoms in the left hand more pronounced than in the right.  The Veteran conveyed no longer being able to perform tasks involving fine motor function.  After examination of the Veteran, the April 2016 VA neurologist's impression was that the Veteran had generalized moderate sensory neuropathy in the bilateral upper extremities with diabetic etiology, and possibly an additional tardy ulnar palsy in the left upper extremity.  The April 2016 VA neurologist also noted that the diabetic sensory neuropathy made the possibility of the additional tardy ulnar palsy in the left upper extremity more likely.  Most notably, the April 2016 VA treatment record reflects the Veteran expressed interest in undergoing surgery for a left ulnar decompression; however, the VA neurologist advised that a decompression procedure would not resolve all of the Veteran's symptoms due to the underlying diabetic sensory neuropathy.

An April 2017 private examination report shows the Veteran was diagnosed with diabetic peripheral neuropathy as well as entrapment neuropathy in the bilateral upper extremities, with the peripheral neuropathy being the primary source of symptoms.  In an April 2017 private medical opinion, Dr. T.S. opined that the peripheral neuropathy in the bilateral upper extremities is the result of the Veteran's long history of uncontrolled blood sugar levels.  Further, Dr. T.S. provided that while entrapment neuropathy was also present in the upper extremities, surgical relief of the entrapment would not result in a significant improvement of the Veteran's symptoms as surgery would not address the symptoms caused by diabetic neuropathy.

Based on the above, the Board finds that the evidence demonstrates that the current peripheral neuropathy in the bilateral upper extremities is the result of the service-connected diabetes.  The March 2007 VA treatment record reflects the Veteran experienced symptoms of numbness in the left hand together with extremely high blood glucose levels, which is consistent with one of the symptoms of nerve damage commonly found in individuals with diabetes described in the September 2006 medical literature.  Additionally, the May 2007 VA examiner did not address why peripheral neuropathy was not determined to be a complication of the service-connected diabetes despite finding that symptoms of peripheral neuropathy related to diabetes were present in the left hand.  Further, the Board finds the September 2015 VA examiner's opinion to be of no probative value as no rationale was provided for why the VA examiner concluded that the August 2014 EMG/NCV test results were not consistent with diabetic neuropathy, or why diabetic neuropathy was not comorbid with entrapment neuropathy as found by the April 2016 VA neurologist and the April 2017 private examiner.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).  Importantly, the Board finds the April 2016 VA treatment record to be highly probative in showing that the neuropathy symptoms in the bilateral upper extremities were not solely attributable to nerve entrapment given that decompression surgery would not fully resolve the Veteran's symptoms.  Finally, the April 2017 private medical opinion that the current peripheral neuropathy in the bilateral upper extremities is the result of the Veteran's long history of uncontrolled blood sugar levels is also consistent with the September 2006 medical literature discussed above.  

For these reasons, the Board concludes that service connection for peripheral neuropathy in the right and left upper extremities is warranted as secondary to the service-connected diabetes mellitus type II.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  As service connection is being granted on a secondary basis, there is no need to discuss entitlement to service connection on a direct, presumptive, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Service Connection for Stroke Residuals

The Veteran asserts that a prior stroke he had was related to the service-connected diabetes mellitus type II as described in a July 2016 statement.

A June 2011 private treatment record reflects the Veteran was brought to the emergency room after exhibiting slurred speech and altered mental state with complaints of high blood sugar levels.  Upon admission to the hospital, the Veteran's blood glucose levels were measured at 428 mg/dL and hemoglobin A1c levels were measured at 13.6 percent.  After undergoing a variety of diagnostic testing, a magnetic resonance imaging (MRI) report revealed the Veteran had suffered a cerebellar stroke, and was diagnosed with dysarthria, transient ischemic attack, diabetes, hypertension, cerebral infarction, and ataxia.  Another June 2011 private treatment record containing the hospital discharge report shows the Veteran was admitted for dysarthria and was discharged with a diagnosis of acute cerebellar stroke, diabetes, and hyperglycemia.  A physical therapy evaluation done prior to the Veteran's discharge from the hospital shows the Veteran demonstrated mild deficits noted with balance and in the right upper extremity with coordination and strength; the Veteran also exhibited problems with speech following the stroke.  The June 2011 private treatment record reflects the Veteran was given a home exercise program to treat the residuals from the stroke.  Based on this evidence, the Board finds the Veteran had a stroke in June 2011 and subsequently underwent treatment for residuals from the stroke.

After a review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's June 2011 stroke, along with any subsequent residuals, is related to the service-connected diabetes.  In an April 2017 private medical opinion, Dr. T.S. opined that the Veteran's June 2011 stroke is the result of the service-connected diabetes.  Dr. T.S. explained that the June 2011 stroke was one of several complications caused by the Veteran's long history of uncontrolled blood sugar levels.  Additionally, the June 2011 private treatment records reflect the Veteran was admitted to the hospital with slurred speech and an altered mental state with significantly high blood glucose levels measured upon admission.  The June 2011 private treatment records also reflect that the Veteran was discharged from the hospital with diagnoses of an acute cerebellar stroke, diabetes, and hyperglycemia, which tends to show that the event of a cerebellar stroke was associated with the service-connected diabetes and hyperglycemic episode.  In light of the absence of medical evidence or opinion to the contrary, and resolving reasonable doubt in the Veteran's favor, the Board finds that the June 2011 stroke, along with resulting residuals, is etiologically related to the service-connected diabetes mellitus type II.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  As service connection is being granted on a secondary basis, all other theories of entitlement to service connection are rendered moot.  See 38 U.S.C.A. § 7104 (West 2014).

Rating the Diabetes Mellitus Type II

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the weight of the evidence demonstrates that the diabetes mellitus disability did not undergo an increase within the one year period before the claim was filed with VA in October 2011.

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, 21 Vet. App. 505.  The Board finds that the diabetes mellitus disability did not increase in severity during the rating period on appeal so as to warrant staged rating, as explained below.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. 303.

In this case, the Veteran contends that an increased disability rating in excess of 20 percent is warranted for the service-connected diabetes mellitus type II with retinopathy of the right eye and bilateral incipient cataracts, particularly in light of the secondary complications resulting from the diabetes.  Moreover, during the March 2017 Board hearing, the Veteran testified that managing the diabetes now requires twice a month visits to a diabetic care provider and regulation of strenuous activities.

For the entire rating period on appeal from October 28, 2011 (the date of the claim), the service-connected diabetes has been rated as 20 percent disabling under Diagnostic Code (DC) 7913.  See 38 C.F.R. § 4.118.  Under DC 7913, diabetes mellitus which is manageable by restricted diet only is rated at 10 percent.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated at 40 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.

"Successive" rating criteria are where the rating for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  The diagnostic code for diabetes mellitus (Diagnostic Code 7913) is successive because each higher rating requires the elements of the lower rating: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation).

Note (1) to DC 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

After a review of all the lay and medical evidence of record, the Board finds that an increased disability rating in excess of 20 percent is not warranted for the service-connected diabetes for the entire rating period from October 28, 2011.  The record reflects that throughout the entire rating period on appeal the diabetes has been managed by an oral hypoglycemic agent, insulin, and a restricted diet only, and does not require a regulation of activities (avoidance of strenuous occupational and recreational activities).

A May 2011 VA treatment record reflects the Veteran presented to the emergency room with complaints of a small cyst on the medial aspect of the left foot for the last month.  The May 2011 VA treatment record shows the Veteran reported being diabetic but that he had not been seen by a medical provider and had not been taking any medications for the diabetes for the last year and a half.

A June 2011 VA treatment record shows the Veteran was seen by a primary care provider for the diabetes following a stroke.  The Veteran reported improving control over the diabetes, which was being managed with daily insulin, and oral hypoglycemic agent, along with a significantly improved diet since the recent stroke.  The June 2011 VA provider discussed the importance of proper nutrition and exercise with the Veteran, instructed the Veteran to return for additional laboratory work in six weeks, and to schedule a follow up appointment for October 2011, or earlier as needed for care.

An October 2011 VA treatment record shows the Veteran presented to a primary care provider for a follow up appointment for his chronic conditions.  The Veteran reported checking blood glucose levels at home, which ranged from 100 mg/dL to 200-300 mg/dL, with the average over the last 14 days being 198 mg/dL.  The October 2011 VA treatment record also reflects the Veteran was working as a cook and reported staying active around the house with various projects.  The Veteran was instructed to start keeping a log of the blood glucose levels measured at home in relation to the amount of insulin he was taking.

An August 2012 VA treatment record reflects the Veteran presented to a primary care provider for a follow up appointment for his chronic conditions.  With respect to the diabetes, the Veteran reported blood glucose levels ranging from 90 mg/dL to 300 mg/dL, with an average blood sugar level of around 200 mg/dL.  The Veteran also reported running out of the prescribed oral hypoglycemic agent for about a month, and that his exercise regimen included walking the dog every night.  The August 2012 VA provider assessed the diabetes was not in control at the time, ordered blood testing, instructed the Veteran to follow up with his case manager in two weeks, and to return for a follow up appointment in January 2013, or earlier as needed for care.

In August 2012, the Veteran underwent a VA examination to assess the severity of the service-connected diabetes.  The August 2012 VA examination report reflects management of the diabetes required the use of oral hypoglycemic agents and insulin more than once a day, with visits to a diabetic care provider less than twice a month.  The August 2012 VA examination report also reflects that management of the diabetes did not require regulation of activities, did not result in unintentional weight loss or a progressive loss of strength, and did not result in episodes of hyperglycemia or hypoglycemia requiring hospitalization in the last 12 months.

A September 2012 VA treatment record reflects the Veteran was seen by a primary care provider for a blood pressure check and a review of blood sugar levels.  The Veteran expressed a desire to see an endocrinologist but was told that the VA medical facility currently did not have one on staff, but would have one in several months.  The Veteran described how he was improving his diet and was encouraged undertake physical activity for 30 to 60 minutes at least three times per week.

A July 2013 VA treatment record shows the Veteran presented to a primary care provider for a follow up appointment for his chronic conditions.  The Veteran once again expressed a desire to be followed by an endocrinologist as the diabetes was not well controlled.  The July 2013 VA provider referred the Veteran to an endocrinologist and instructed the Veteran to follow up with his care coordinator in three weeks for diabetes, hypertension, and cholesterol.  Another July 2013 VA treatment record reflects the Veteran was seen by a primary care provider for a blood pressure check.  During the July 2013 appointment, the Veteran was referred to a dietician to help manage the diabetes, and was encouraged to undertake physical activity for 30 to 60 minutes, at least five to six times per week.

An August 2013 VA treatment record reflects the Veteran underwent an endocrine consult for the diabetes.  The Veteran reported his exercise regimen included working as a handyman and doing some construction work.  The Veteran reported being over 200 pounds when first diagnosed with diabetes and that he lost weight on purpose and now weighed 166 pounds.  The August 2013 VA endocrinologist's assessment was that the diabetes was uncontrolled, adjusted the dosage of the diabetes medication, and explained hypoglycemia precautions and management to the Veteran.  The Veteran was also instructed to return for a follow up appointment in two months.

An October 2013 VA treatment record shows the Veteran was seen by an endocrinologist for the diabetes and reported checking blood glucose levels four times a day and denied any life-threatening hypoglycemic episodes.  The Veteran conveyed exercised included walking the dog regularly and denied any unintentional weight loss.  The October 2013 VA endocrinologist's assessment was that the diabetes was under improved glycemic control, and instructed the Veteran to return for a follow up appointment in three months.

Another October 2013 VA treatment record reflects the Veteran presented to a primary care provider for a routine follow up appointment for his chronic conditions.  The October 2013 VA provider noted the diabetes was now controlled and instructed the Veteran to return for a follow up appointment in six months.

A January 2014 VA treatment record shows the Veteran was seen by an endocrinologist for diabetes.  The Veteran denied any low blood glucose readings at home and reported walking the dog every day for exercise.  The Veteran endorsed some blurry vision due to retinopathy, but stated that his vision had not gotten significantly worse.  The Veteran endorsed some exertional dyspnea but stated that this was not a new symptom.

An April 2014 VA treatment record reflects the Veteran presented for another endocrine follow up appointment for the diabetes.  The Veteran reported checking blood sugar levels multiple times a day, walking the dog regularly, and denied any hypoglycemia episodes.  The April 2014 VA endocrinologist noted the diabetes was under improved control, adjusted the diabetes medication, and instructed the Veteran to return for a follow up appointment in three months.

In July 2014, the Veteran returned for a follow up appointment with an endocrinologist.  The July 2014 VA treatment record shows the Veteran was checking blood sugar levels intermittently, and that it had been about a month since blood glucose levels were measured under 100 mg/dL, at which time it was at 77 mg/dL; the Veteran conveyed getting shaky during a hypoglycemic episode.  The Veteran complained of numbness in the entirety of the left hand that had gradually developed over the last month and a half.  The July 2014 VA endocrinologist noted that the complaints of altered sensation was likely diabetic neuropathy in the bilateral lower extremities (which has since been granted service connection), but referred the Veteran to a neurologists for further evaluation of the left hand numbness.  The July 2014 VA treatment record shows the diabetes was controlled based on the Veteran's reports, and that the Veteran was instructed to continue the current medication regimen and return for a follow up appointment in three months.

An August 2014 VA treatment record reflects the Veteran was seen by a primary care provider for a routine follow up appointment for his chronic conditions.  The August 2014 VA provider assessed the diabetes to be well controlled and instructed the Veteran to return for another follow up appointment in six months.

A series of October 2014 VA treatment records reflect the Veteran underwent a local excision of a sebaceous cyst of the left foot.  The Veteran tolerate the procedure well, but became hypotensive shortly after completion of the procedure with a transient loss of consciousness.  The Veteran was transported to the emergency department where his blood pressure was noted to be low.  The Veteran's condition improved that same day and was discharged with a diagnosis of fainting due to an uncertain cause; diagnostic testing did not reveal any of the serious causes of fainting such as heart disease, blood loss, seizure, or stroke, but taking too much high blood pressure medication was noted to be a potential cause of low blood pressure resulting in fainting.

A January 2015 VA treatment record shows the Veteran called to schedule an endocrine appointment but was told that the Veteran's endocrinologist had left and the endocrine clinic was without a doctor for the time being.  A March 2015 addendum to the January 2015 VA treatment record noted the Veteran had not filled both of his insulin prescriptions since July and August 2014, and that an electronic consult with an endocrinologist at another VA medical facility had been requested on the Veteran's behalf.

An April 2015 VA treatment record reflects the Veteran was seen by an endocrinologist electronically.  The Veteran reported managing the diabetes with insulin in 2011 after suffering a stroke.  The Veteran conveyed that symptoms of hypoglycemia were infrequent, but had one episode in the prior week that woke him up in the middle of the night.  Additionally, the Veteran reported physical activity included working as a property manager, but did not regularly exercise.  The April 2015 VA examiner's impression was that the diabetes was poorly controlled based on the Veteran's blood glucose levels.

A July 2015 VA treatment record shows the Veteran presented for a follow up appointment for the diabetes.  During the July 2015 visit, the Veteran reported he was tired of taking care of himself, so had not been taking insulin for the last three or four weeks.  A subsequent July 2015 VA treatment record reflects the Veteran was seen again after reporting that he had not been taking insulin during an appointment two weeks ago.  The latter July 2015 VA treatment record shows the Veteran was without complaints and that he had restarted taking the insulin and blood pressure medication as prescribed.  The Veteran denied frequent symptoms of hypoglycemia, although he experienced an episode the night before after taking a higher dose of insulin following an elevated blood sugar measurement; the Veteran was able to recognize the symptoms of hypoglycemia and treated it appropriately.  The July 2015 VA provider noted that control of the diabetes was not optimal, but that the Veteran had started taking the prescribed diabetes and blood pressure medication since his last visit; the VA provider also noted the Veteran would be seen again in one month.

A September 2015 VA treatment record reflects the Veteran was seen for an endocrine consult by a new VA endocrinologist.  The Veteran reported checking blood glucose levels several times a day and that blood sugar levels had improved since the beginning of the month.  The Veteran denied any weight change but endorsed symptoms of numbness and tingling in the extremities.  The diabetes medication was adjusted and the Veteran was instructed to return for a follow up appointment in two to three months.

The Veteran was provided with another VA examination in September 2015.  The September 2015 VA examination report reflects management of the Veteran's diabetes requires an oral hypoglycemic agent, insulin injections more than once daily, and a restricted diet, but that medical management of the diabetes does not require a regulation of activities.  The September 2015 VA examination report also reflects that the diabetes requires visits to a diabetic care provider less than twice a month for episodes of ketoacidosis and/or hypoglycemia, did not result in hospitalizations for episodes of ketoacidosis and/or hypoglycemia in the past 12 months, and has not resulted in unintentional weight loss or loss of strength.

A November 2015 VA treatment record reflects the Veteran was seen for a follow up appointment with an endocrinologist.  During the November 2015 appointment, the Veteran reported feeling light-headed as his primary care provider recently increased the dosage of his blood pressure medication.  The November 2015 VA treatment record reflects the Veteran was instructed to return for a follow up appointment in three months; upon leaving the appointment, the VA endocrinologist noted the Veteran had fainting episode and was unresponsive for a few seconds.  The Veteran was then transported to the emergency department where the dosage for the blood pressure medication was reduced by half.

A March 2016 VA treatment record shows the Veteran was seen by an endocrinologist for a follow up appointment for the diabetes.  The diabetes medication was adjusted during the appointment, and the Veteran was instructed to return for a follow up appointment in three to four months.

A July 2016 VA treatment record reflects the Veteran was seen by an endocrinologist for a routine follow up appointment for the diabetes.  The Veteran reported suffering a cardiac arrest a few weeks ago and had stopped smoking cigarettes since then.  The diabetes medication was not adjusted during the July 2016 visit, and the Veteran was instructed to return for a follow up appointment in four to five months.  A subsequent July 2016 VA treatment record shows the Veteran was seen by a primary care provider for a follow up of his chronic conditions.  The July 2016 VA treatment record reflects the diabetes was uncontrolled and being followed by an endocrinologist.  The Veteran was also counseled on the importance of regular exercise and encouraged to exercise at least 30 minutes three times a week.

A July 2016 VA treatment record shows the Veteran was seen for a cardiology consult following a cardiac arrest and the placement of two stents.  The Veteran reported feeling well and being able to climb a flight of stairs without difficulty, but that bilateral knee pain was the primary problem limiting ambulation.  The July 2016 VA examiner assessed significant bilateral knee arthritis and suggested the Veteran consider managing the knee pain with orthopedic surgery as this would allow the Veteran to stay active in an effort to reduce the risk of cardiovascular events in the future.  The July 2016 VA treatment record also shows the Veteran was counseled on the need to follow a healthy diet, maintain an ideal body weight, and the need to be active.

During the March 2017 Board hearing, the Veteran presented testimony as to the severity of the service-connected diabetes.  During the March 2017 Board hearing, the Veteran's representative asserted that the Veteran had been seeing an endocrinologist twice a month for management of the diabetes, although there was a gap in treatment for a period of time when the VA medical facility was without an endocrinologist.  The Veteran's representative also argued that the diabetes had resulted in several hospitalizations such as the June 2011 stroke caused by a hyperglycemic event, as well as other documented episodes of the Veteran fainting while under VA medical care.  Further, the representative asserted that the Veteran is unable to do any significant activity for more than 10 minutes without causing a negative impact on blood glucose levels.  Upon questioning, the Veteran testified to experiencing fatigue while performing strenuous activities.  Specifically, the Veteran testified that when he mows his small lawn, he would need to sit down a few times due to fatigue.  Additionally, the Veteran testified that a cardiologist had advised him to refrain from strenuous activities, and to only perform certain exercises with an oxygen monitor on.

An April 2017 private examination report reflects the service-connected diabetes is being managed by a restricted diet, an oral hypoglycemic agent, and insulin injections more than once daily.  Additionally, the April 2017 private examination report states the Veteran's history of uncontrolled diabetes has resulted in complications such as coronary artery disease, which cause regulation of activities.  Although the April 2017 private examination report does not reflect any hospitalizations due to episodes of ketoacidosis and/or hypoglycemia in the past 12 months, management of the diabetes requires visits to a diabetic care provider twice a month.  Moreover, the April 2017 examination report reflects a finding that the Veteran experienced unintentional weight loss attributable to diabetes, and that he lost 25 percent of his baseline weight.

In a corresponding April 2017 private medical opinion, Dr. T.S. opined that the Veteran's history of uncontrolled diabetes has resulted in several complications, including the development of coronary artery disease, which causes regulation of activities.  Dr. T.S. also provided that the coronary artery disease causes significant fatigue which impairs activity.  Further, Dr. T.S. stated that the many complications caused by the service-connected diabetes require visits to a medical care provider more than twice per month.

Based on the foregoing, the weight of the lay and medical evidence of record demonstrates that throughout the rating period on appeal the service-connected diabetes has been managed by an oral hypoglycemic agent, insulin, and a restricted diet only, and did not require regulation of activities (avoidance of strenuous occupational and recreational activities).  Although the April 2017 private examination report and the representative's assertions during the March 2017 Board hearing indicate that management of the service-connected diabetes requires regulation of activities, this assertion is inconsistent with the medical evidence of record.  Both the August 2012 and September 2015 VA examination reports reflect findings that medical management of the diabetes does not require regulation of activities.  The medical evidence of record does not contain any complaints or reports of blood glucose levels being affected by strenuous activity, but instead reflect the Veteran has been consistently encouraged to partake in more physical activity throughout the rating period on appeal.  Specifically, many of the VA treatment records discussed above show the Veteran has been repeatedly counseled by several VA providers on the importance of regularly exercising at least 30 minutes several times a week, including by the July 2016 VA cardiologist. 

Additionally, the Veteran's testimony during the March 2017 Board hearing and 
Dr. T.S.'s April 2017 private medical opinion describe regulation of activities associated with diabetes as symptoms of fatigue upon exertion due to coronary artery disease, which is one of the complications relating to the service-connected diabetes; however, the Veteran is already service-connected for the coronary artery disease and is in receipt of a compensable disability rating.  Thus, attributing symptoms of fatigue upon exertion caused by the coronary artery disease to the diabetes would constitute unlawful pyramiding.  See 38 C.F.R. § 4.14.  In any event, the medical evidence does not show that strenuous activities causes a negative impact on blood glucose levels as discussed above.

The medical evidence of record also does not reflect that management of diabetes requires twice monthly visits to a diabetic care provider due to episodes of ketoacidosis or hypoglycemic episodes.  VA treatment records from primary care provider and endocrine appointments throughout the rating period on appeal demonstrate that routine follow up appointments were scheduled approximately two to six months apart.  Although the VA treatment records discussed above show that the Veteran had occasionally been seen for diabetes twice in one month, the medical evidence does not support a finding that management of the diabetes normally requires such frequent visits due to episodes of ketoacidosis or hypoglycemia.

Because the weight of the competent and credible medical evidence of record shows that avoidance of strenuous occupational or recreational activities is not medically required in order to manage symptoms of diabetes, the criteria for an increased disability rating in excess of 20 percent for diabetes have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.119.  For these reasons, an increased disability rating in excess of 20 percent for the service-connected diabetes is not warranted at any time during the entire rating period from October 28, 2011.  38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the service-connected diabetes.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the Board finds that the symptomatology and impairment caused by the diabetes is specifically contemplated by the rating schedule, and no referral for extraschedular consideration is required.  During the entire rating period on appeal, the Veteran's diabetes has been managed with an oral hypoglycemic agent, insulin, and a restricted diet only and did not required regulation of activities.  The schedular rating criteria under Diagnostic Code 7913 specifically rate on management of diabetes with an oral hypoglycemic agent, insulin, and a restricted diet only, and other symptoms and criteria the Veteran does not meet during the rating period on appeal.  Comparing the symptomatology of the Veteran's diabetes to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with the diabetes, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. 337; Shipwash, 8 Vet. App. at 227.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Entitlement to a TDIU

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has advanced being unable to secure (obtain) or maintain (follow) substantially gainful employment due to service-connected disabilities.  After a review of all the evidence, lay and medical, the Board finds that entitlement to a TDIU is warranted for the period starting from June 20, 2016.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the rating schedule prescribes a 100 percent rating.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Prior to June 20, 2016, the Veteran's service-connected disabilities did not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU; however, beginning on June 20, 2016, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  In August 2016, the RO issued a rating decision granting service connection for coronary artery disease as presumptively caused by Agent Orange exposure, and assigned a 100 percent disabling rating with an effective date of June 20, 2016.  Subsequently, a January 2017 rating decision reduced the disability rating for the coronary artery disease to 60 percent, effective April 1, 2017.  Even after the April 2017 rating decision, the Veteran had at least one disability rated at 40 percent or higher and a combined schedular disability rating of 80 percent starting on April 1, 2017, for coronary artery disease (60 percent disabling), diabetes mellitus type II (20 percent disabling), peripheral neuropathy in the right lower extremity (20 percent disabling), and peripheral neuropathy in the left lower extremity (20 percent disabling).  Additionally, the Board's instant decision grants service connection for erectile dysfunction, hypertension, peripheral neuropathy in the right and left upper extremities, and stroke residuals.

After reviewing all of the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevent obtaining or maintaining substantially gainful employment starting on June 20, 2016 forward.  The most recent June 2017 Application for Increased Compensation Based on Unemployability (TDIU claim) reflects the Veteran has not worked full time since June 2009 due to the service-connected diabetes.  In a previous June 2012 TDIU claim, the Veteran asserted the reason for leaving his last job was due to the service-connected diabetes, stroke, and high blood pressure.  Specifically, the Veteran stated that the former employer would not accommodate snack breaks needed to manage the diabetes.

An August 2009 Application for Social Security Disability Benefits shows the Veteran's employment history consisted primarily of work in the construction industry; the Veteran also reported working as a property manager, which involved performing various maintenance and repair tasks as needed.  The Veteran also stated on the August 2009 Social Security application that he had been laid off from his last job in the construction industry because he had missed too many days from work due to his disabilities such as (the now service-connected) high blood pressure and (non-service-connected) knee pain.  

A June 2011 private treatment record reflects the Veteran exhibited some high level balance deficits after suffering from the now service-connected cerebellar stroke.  While the June 2011 private provider noted that the high level balance deficits would not interfere with everyday activity, the private provider also stated that the Veteran should not be climbing ladders or up on roofs for work.  The June 2011 private provider's assessment was that the high level balance deficits would make the Veteran's current job working in construction difficult, but that the Veteran was safe to perform work on level surfaces.

A September 2015 VA examination report for diabetic sensory-motor peripheral neuropathy reflects the service-connected diabetic peripheral neuropathy in the bilateral lower extremities have resulted in mild incomplete paralysis of the bilateral sciatic nerves, with symptoms of mild paresthesia and tingling in the feet.

An April 2016 VA treatment record shows that the now service-connected peripheral neuropathy in the bilateral upper extremities has manifested in symptoms of numbness in the hands and that the Veteran reported no longer being able to perform fine tasks with his hands.  During the March 2017 Board hearing, the Veteran testified to needing assistance performing tasks involving fine motor function such as buttoning a shirt.

An August 2016 VA examination report for heart conditions reflects that in June 2016, the Veteran suffered a myocardial infarction that required the placement of two stents.  The August 2016 VA examination report shows that the service-connected coronary artery disease has been manifested by a left ventricular ejection fraction of 25-30 percent, and that the Veteran experienced symptoms of dyspnea with activities such as sawing wood or climbing a flight of stairs quickly. 

Finally, while the medical evidence of record reflects the now service-connected hypertension disability has generally been under good control with medication, the VA treatment records discussed above also indicate that the Veteran suffers from symptoms of dizziness or fainting episodes due to the hypertension medication.

Based on the above evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities prevented the Veteran from obtaining or maintaining substantially gainful employment starting from June 20, 2016 forward.  The August 2009 Social Security application shows the Veteran's employment history had been primarily working in the construction industry and that he had been laid off from his most recent employment for missing work due to at least one service-connected disability; the June 2012 TDIU claim contends that the Veteran's unemployment was due to the service-connected diabetes, stroke, and hypertension.  Additionally, the medical evidence discussed above demonstrates that symptoms of the Veteran's service-connected disabilities, considered together and in light of the nature and job demands in the construction industry, have prevented the Veteran from maintaining substantially gainful employment for the period from June 20, 2016 forward.  

Although the medical evidence of record does not establish that the service-connected disabilities would prevent sedentary employment, there is also no evidence in the record that would suggest the Veteran has the necessary skill set for such a position, would be able to obtain substantially gainful employment in a sedentary occupation, or that vocational training would be feasible given the Veteran's condition.  The record reflects that the Veteran completed high school, does not have any vocational or specialized training, and primarily worked in the construction industry following active service before being laid off due in large part to the service-connected disabilities.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the service-connected disabilities preclude the type of employment for which the Veteran is trained and has experience.  In light of the Veteran's employment history in occupations requiring a moderate amount of physical activity and agility working on uneven surfaces, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected diabetes, hypertension, peripheral neuropathy in the bilateral upper and lower extremities, coronary artery disease, and stroke residuals prevented the Veteran from obtaining or maintaining substantially gainful employment starting from June 20, 2016 forward.  

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore, 21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 38 C.F.R. § 4.16.  The test is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the claimant.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities rendered the Veteran essentially unemployable, thus entitlement to a TDIU is warranted from June 20, 2016 forward.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.


ORDER

New and material evidence having been received, the appeal to reopen service connection for erectile dysfunction is granted; service connection for erectile dysfunction, as secondary to the service-connected diabetes mellitus type II, is granted.

New and material evidence having been received, the appeal to reopen service connection for hypertension is granted; service connection for hypertension, as secondary to the service-connected diabetes mellitus type II, is granted.

Service connection for peripheral neuropathy in the right upper extremity, as secondary to the service-connected diabetes mellitus type II, is granted.

Service connection for peripheral neuropathy in the left upper extremity, as secondary to the service-connected diabetes mellitus type II, is granted.

Service connection for stroke residuals, as secondary to the service-connected diabetes mellitus type II, is granted.

For the entire rating period from October 28, 2011, a disability rating in excess of 20 percent for diabetes mellitus type II is denied.

A TDIU for the period from June 20, 2016 forward is granted.


REMAND

Entitlement to a TDIU Prior to June 20, 2016

Although the Veteran's service-connected disabilities did not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU for the period prior to June 20, 2016, the evidence of record discussed above suggests that the Veteran may have been unemployable due to service-connected disabilities for this period.  As the Board's instant decision grants service connection for erectile dysfunction, hypertension, peripheral neuropathy in the right and left upper extremities, and stroke residuals, the RO's implementation of the Board's instant decision and assignment of initial disability ratings will determine whether the Veteran meets the criteria of 38 C.F.R. § 4.16(a) or (b) for a TDIU.  Accordingly, the Board finds that a remand is necessary in order for the RO to readjudicate the issue of a TDIU in light of the implementation of the grants of service connection and assignment of initial disability ratings for erectile dysfunction, hypertension, peripheral neuropathy in the right and left upper extremities, and stroke residuals.

Accordingly, the issue of a TDIU for the period prior to June 20, 2016, is REMANDED for the following action:

After implementing the Board's grant of service connection herein for erectile dysfunction, hypertension, peripheral neuropathy in the right and left upper extremities, and stroke residuals, and assignment of initial disability ratings, the issue of a TDIU for the period prior to June 20, 2016 should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


